EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Peter Suchecki on 8/23/2022.

Pursuant to MPEP 606.01, the title has been changed to read: 
--MANAGEMENT OF MEMORY PAGES FOR A SET OF NON-CONSECUTIVE WORK ELEMENTS IN WORK QUEUE DESIGNATED BY A SLIDING WINDOW FOR EXECUTION ON A COHERENT ACCELERATOR--

Please replace the previous versions of the claims with the following version:

1. (Currently Amended) A computer-implemented method comprising: 
retrieving, by a coherent accelerator device (CAD), a set of work elements needed for completion from a work queue; 
determining, by the CAD, a length of time required to complete the set of work elements based on historical performance data for completing a similar set of work elements; 
identifying, by the CAD scanning the set of work elements using accelerator function unit (AFU) logic, a set of memory pages of a memory needed for completing the set of work elements over the determined length of time, wherein the is shared by the CAD and a virtual memory manager; 
communicating, by the CAD, the set of work elements in the work queue, the set of memory pages, and the length of time required to complete the set of work elements to the virtual memory manager; 
designating, by the CAD, the set of work elements in the work queue using a sliding window, wherein the work queue is divided into a plurality of segments and the set of work elements designated by the sliding window encompasses non-consecutive work elements from the plurality of segments; and 
inhibiting, by the CAD, the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window.  

2. (Canceled) Page 2 of 12Appl. No. 16/565,703 Reply to Office Action of June 1, 2022  

3. (Original) The computer-implemented method of claim 1, further comprising: 
updating, by the CAD, the length of time required to complete the set of work elements and the set of memory pages needed for completing the set of work elements when one or more work elements have been completed.  

4. (Canceled)  

5. (Original) The computer-implemented method of claim 1, wherein the set of work elements comprises one or more current work elements and one or more future work elements.  

6. (Original) The computer-implemented method of claim 5, wherein a work element descriptor groups the set of work elements into current work elements and future work elements.  

7. (Original) The computer-implemented method of claim 5, wherein the set of memory pages comprises current working memory pages and future working memory pages for completing the set of work elements.  

8. (Original) The computer-implemented method of claim 1, wherein the virtual memory manager does not utilize the set of memory pages until the length of time required to complete the set of work elements decrements to zero.  

9. (Original) The computer-implemented method of claim 1, wherein the virtual memory manager ignores the communicating and utilizes the set of memory pages prior to the length of time required to complete the set of work elements decrementing to zero.  

10. (Currently Amended) A coherent computer system, comprising: 
a processor; 
a coherent accelerator device (CAD); and 
a computer-readable storage medium communicatively coupled to the processor and the CAD, storing program instructions which, when executed by the CAD, cause the CAD to perform a method comprising: 
retrieving a set of work elements for completion from a work queue; 
determining a length of time required to complete the set of work elements based on historical performance data for completing a similar set of work elements; 
identifying, by scanning the set of work elements using accelerator function unit (AFU) logic, a set of memory pages of a memory needed for completing the set of work elements over the determined length of time, wherein the is shared by the CAD and a virtual memory manager; 
communicating the set of work elements, the set of memory pages, and the length of time required to complete the set of work elements to the virtual memory manager; 
designating the set of work elements in the work queue using a sliding window, wherein the work queue is divided into a plurality of segments and the set of work elements designated by the sliding window encompasses non-consecutive work elements from the plurality of segments; and 
inhibiting the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window.

11. (Canceled)  

12. (Original) The coherent computer system of claim 10, wherein the method performed by the CAD further comprises: 
updating the length of time required to complete the set of work elements and the set of memory pages needed for completing the set of work elements when one or more work elements have been completed.  

13. (Canceled)  

14. (Original) The coherent computer system of claim 10, wherein a work element descriptor groups the set of work elements into current work elements and future work elements.  

15. (Original) The coherent computer system of claim 10, wherein the virtual memory manager does not utilize the set of memory pages until the length of time required to complete the set of work elements decrements to zero.  

16. (Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a coherent accelerator device (CAD) to cause the CAD to perform a method comprising: 
retrieving a set of work elements for completion from a work queue; Page 5 of 12Appl. No. 16/565,703 Reply to Office Action of June 1, 2022 
determining a length of time required to complete the set of work elements based on historical performance data for completing a similar set of work elements; 
identifying, by scanning the set of work elements using accelerator function unit (AFU) logic, a set of memory pages of a memory needed for completing the set of work elements over the determined length of time, wherein the is shared by the CAD and a virtual memory manager; 
communicating the set of work elements, the set of memory pages, and the length of time required to complete the set of work elements to the virtual memory manager; 
designating the set of work elements in the work queue using a sliding window, wherein the work queue is divided into a plurality of segments and the set of work elements designated by the sliding window encompasses non-consecutive work elements from the plurality of segments; and 
inhibiting the virtual memory manager from utilizing the set of memory pages that correspond to the set of work elements designated in the sliding window.  

17. (Canceled)  

18. (Original) The computer program product of claim 16, wherein the method performed by the CAD further comprises: updating the length of time required to complete the set of work elements and the set of memory pages needed for completing the set of work elements when one or more work elements have been completed.  

19. (Canceled)  

20. (Original) The computer program product of claim 16, wherein a work element descriptor groups the set of work elements into current work elements and future work elements.  

21. (Previously Presented) The computer-implemented method of claim 1, wherein the work queue is a First-In-First-Out (FIFO) buffer comprising a plurality of work elements in a chronological order, wherein a head pointer is where one or more work elements are added and a tail pointer is where a work element is processed.  

22. (Canceled)  

23. (Canceled)  

24. (Previously Presented) The computer-implemented method of claim 1, wherein the set of work elements designated by the sliding window are updated in response to a first work element of the set of work elements being completed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Hou discloses tasks that are imported into a queue in a hardware accelerator and a task time prediction unit in the hardware accelerator that predicts task time. 
Tian discloses a determination of memory pages required by a GPU to execute commands, communicating commands and memory pages, and write-protecting memory pages.
Brech discloses estimating a required amount of time needed to complete a task based on historical data regarding the time it takes to execute similar tasks. 
Asaad discloses a sliding window that indicates operations that an accelerator is to perform.
Fuller (US 8826284 B1) discloses tasks in non-consecutive slots in a task queue. 
Wang (US 20080198671 A1) discloses a command queue that is divided into sections. 	The prior art does not make obvious “the set of work elements designated by the sliding window encompasses non-consecutive work elements from the plurality of segments” in conjunction with all other claim limitations of the independent claims. None of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims 1, 10, and 16. Since none of the prior art, alone or in combination, anticipates or renders obvious the invention set forth in the independent claims, the claims are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.L./Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195